Citation Nr: 0730730	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for bilateral tinea pedis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 







INTRODUCTION

The veteran had active service from September 1959 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to service 
connection for bilateral tinea pedis.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.   

2.  Medical evidence presented does not reflect a present 
disability


CONCLUSION OF LAW

The criteria for service connection for tinea pedis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA and private medical records identified by the 
veteran.  In the statement of the case, dated in September 
2005, the RO notified the veteran of the list of VA and 
private medical records considered. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service." See 38 C.F.R. § 3.303(d). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. See Coburn v. Nicholson, 19 
Vet. App. 427 (2006).



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence). Rather, 
the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board is aware of the veteran's assertions that he has 
bilateral tinea pedis that was intermittent in nature and 
that is attributable to military service.  A review of 
medical records indicate that the veteran reported a history 
of fungal foot infection during his military entrance exam, 
but clinical examination conducted at the time was normal.  
He was seen on several occasions during service for 
complaints regarding the feet.  However, at the time of the 
veteran's separation examination in June 1962, the veteran 
offered no complaints regarding a skin disorder of the feet 
and clinical examination of the feet was normal.

The post-service records include the report of a July of 2004 
medical examination.  At that time a history of tinea pedis 
was noted, but the impression was that the veteran was "post 
tinea pedis, currently not active."

Additional medical evidence includes the report of an undated 
statement from a private physician received in February of 
2005 in which he indicated that he saw the veteran in August 
of 1994 for complaints regarding the feet.  The veteran was 
given a prescription for a fungoid tincture for mycotic 
nails.  He added that he had not seen the veteran since 1994.   
There is no other pertinent post-service medical evidence of 
record.      

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Further, symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected. See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

As there is no current diagnosis of a tinea pedis, there is 
naturally no medical opinion that purports to relate such a 
diagnosis to the veteran's military service.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions. However, although he is competent to report on 
his symptoms, as a lay person without medical training, the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology. See Espiritu, 2 
Vet. App. at 494-5. Accordingly, his statements are 
considered less probative than the objective medical 
findings.

In view of the foregoing, the Board finds that the evidence 
is against a finding of service connection for bilateral 
tinea pedis. 


ORDER

Service Connection for bilateral tinea pedis is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


